Citation Nr: 0844995	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-18 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depression.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for lung 
problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from September 14, 1982, to 
February 3, 1983, and from December 5, 1985, to April 29, 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
found that new and material evidence had not been submitted 
to reopen claims for service connection for bilateral hearing 
loss and major depression.  The RO also found that new and 
material evidence had been submitted to reopen the claim for 
service connection for a lung problem, and, after reopening 
the claim and considering it on the merits, the RO denied the 
reopened claim.  Although the RO reopened the claim for 
service connection for lung problems, the Board concludes 
that the issue on appeal is as stated on the front page of 
the present decision.  In that regard, the Board notes that 
before we may reopen a previously denied claim, we must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen the prior final decision.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995); aff'd, 83 F.3d 1380 (Fed.Cir. 
1996).  Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).


FINDINGS OF FACT

1.  By August 2003 rating decision, the RO denied service 
connection for lung problems, and found that new and material 
evidence had not been submitted to reopen claims for service 
connection for major depression and bilateral hearing loss.  
The veteran did not perfect his appeal of the August 2003 RO 
rating decision by filing a substantive appeal; thus, the 
rating decision became final.


2.  The evidence received subsequent to the August 2003 
rating decision, pertaining to the claims for service 
connection for bilateral hearing loss, major depression, and 
lung problems is new, but does not relate to an unestablished 
fact necessary to substantiate those claims and does not 
raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 2003 RO rating decision, which denied service 
connection lung problems and found that new and material 
evidence had not been submitted to reopen claims for service 
connection for major depression and for bilateral hearing 
loss is final.  It is the last final disallowance of those 
claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d) (2008).

2.  Evidence received since the August 2003 RO rating 
decision is not new and material, and the veteran's claims 
for service connection for bilateral hearing loss, major 
depression, and lung problems may not be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in January 2002 and December 2004 
which fully addressed the notice elements and were sent prior 
to the initial RO decision in this matter.  The letter 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Although no longer required, he was 
also asked to submit evidence and/or information in his 
possession to the RO.  Finally, the Board notes the RO sent 
him a letter in March 2006 informing him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Moreover, he has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
veteran.  

The Board also notes that in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, the veteran has been informed of the 
evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence, along with that definition.  Thus, the Board 
concludes that the notifications of May 2000, January 2000, 
and December 2004, received by the veteran adequately 
complied with the VCAA and subsequent interpretive authority, 
and that he has not been prejudiced by the notice and 
assistance provided.

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  The RO has 
obtained the veteran's VA treatment records.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA, 
the Kent decision, and other applicable precedents.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  New and Material Evidence Claims

To reopen a claim following a final decision, the appellant 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to § 3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the appellant's claims to 
reopen were filed after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In an August 2003 rating decision, the RO, in pertinent part, 
denied the veteran's claim for service connection for lung 
problems, and also found that new and material evidence had 
not been submitted to reopen claims for service connection 
for major depression and bilateral hearing loss.  The veteran 
was notified of the August 2003 rating decision and he filed 
a notice of disagreement.  A statement of the case was 
issued, but the veteran did not perfect his appeal of the 
August 2003 RO rating decision by filing a substantive appeal 
(VA Form 9 or equivalent).  Thus, the August 2003 RO rating 
decision became final.  It is the last final disallowance of 
those three claims.

The evidence of record at the time of the August 2003 RO 
rating decision included some service treatment records 
(STRs), primarily dated from December 1985 to April 1988, VA 
treatment records, and VA examinations.  With regard to lung 
problems, the evidence at the time of the August 2003 RO 
rating decision included an STR showing that on January 22, 
1988, the veteran had been treated for bronchitis.  A March 
2003 VA treatment record shows that the veteran was treated 
for a respiratory infection and a chest X-ray was negative 
for pulmonary disease.  

With regard to a psychiatric disability, the evidence at the 
time of the August 2003 RO rating decision included STRs 
which show no complaint of or treatment for any psychiatric 
disabilities.  The first post-service VA treatment record 
pertaining to psychiatric symptoms was in 1995, when the 
veteran was hospitalized for treatment for recurrent major 
depression, with psychotic features.  Subsequent VA treatment 
records show that he received ongoing treatment for a 
variously diagnosed psychiatric disability, including schizo-
affective disorder, schizophrenia, bipolar disorder, and 
major depression.  On VA examinations in 1996, the diagnoses 
included schizo-affective disorder, depressed; generalized 
anxiety disorder; panic disorder; and anxiety with panic 
attacks.  

With regard to hearing loss, the evidence at the time of the 
August 2003 RO rating decision included STRs which show that, 
on an audiogram conducted at the time of the veteran's 
separation from service, in April 1988, pure tone thresholds 
for the right ear, in decibels, at 500, 1000, 2000, 3000, and 
4000 hertz (Hz) were 0, 0, 10, 0, and 25; and for the left 
ear were 0, 0, 0, 10, and 20.  It was noted that there had 
been no significant threshold shift since the reference 
audiogram in August 1987.  A VA audiometric examination in 
July 1996 showed that the veteran reported having military 
noise exposure including aircraft, demolitions, and heavy 
equipment, and the diagnosis was mild to moderate 
sensorineural hearing loss bilaterally, worse in the area 
above 3000 Hz.  An audiological evaluation revealed pure tone 
thresholds consistent with bilateral hearing loss disability 
for VA purposes.  See 38 C.F.R. § 3.385.

Based on the evidence cited above, by August 2003 rating 
decision, the RO denied service connection for lung problems, 
essentially based on a finding that there was no showing of a 
current lung disability related to service.  In addition, 
based on that evidence, by August 2003 rating decision, the 
RO found that new and material evidence had not been 
submitted for the claim for service connection for major 
depression, essentially based on a finding that there was no 
evidence that a psychosis developed within one year of 
separation from service or that a current psychiatric 
disorder could be medically linked to the veteran's military 
service.  The RO also found that new and material evidence 
had not been submitted for the claimed service connection for 
bilateral hearing loss, essentially based on a finding that 
there was no evidence of a medical link between any current 
bilateral hearing loss disability and service.

Evidence submitted subsequent to the RO's August 2003 rating 
decision includes VA treatment records and records from the 
Social Security Administration (SSA).  For the purpose of 
determining whether evidence is new and material, the 
credibility of the newly proffered evidence is presumed.  Cox 
v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  A review of the evidence 
submitted subsequent to August 2003 shows that, although the 
evidence is new, it is not material because it is not 
relevant to, and probative of, the underlying issues.

With regard to whether the veteran has a current lung 
disability related to service, the records submitted 
subsequent to August 2003, while new, do not show that the 
veteran has a current lung disability that may be related to 
service.  The RO found in the May 2004 rating decision and 
April 2005 SOC that a "June 22, 1988" STR was "new and 
material evidence", the Board herein concludes otherwise.  
Barnett, supra; McGinnis, supra.  The Board finds that such 
evidence is not new, because it was of record when the RO 
first considered the claim for service connection for lung 
problems in the August 2003 rating decision.  (As an aside, 
the Board notes that the date of the STR showing treatment 
for bronchitis in service is January 22, 1988, and not 
"June".).  Thus, the additional records, while new, do not 
provide an unestablished fact necessary to substantiate the 
claim, nor do they raise a reasonable possibility of 
substantiating the claim.

With regard to the claim for major depression, the VA 
treatment records and SSA records submitted subsequent to 
August 2003 are new, and show that the veteran continued to 
receive treatment for his variously diagnosed psychiatric 
disorder and that he received Social Security disability 
benefits for his diagnosis of schizophrenia.  Such records 
are, however, not material, because they do not pertain to 
whether the veteran has a currently diagnosed psychiatric 
disorder which originated in, or as a result of, service or 
was manifested during his first post-service year.  While it 
is clear that he has a psychiatric disorder, diagnosed most 
recently as schizo-affective disorder, there has been no 
competent medical evidence of record linking such to service.  
Thus, the additional records do not provide an unestablished 
fact necessary to substantiate the claim, nor do they raise a 
reasonable possibility of substantiating the claim.  Records 
showing treatment years after service which do not link the 
post- service disorder to service in any way are not 
considered new and material evidence.  See Cox, supra.

With regard to the claimed bilateral hearing loss disability, 
the Board concludes that the records submitted subsequent to 
August 2003 do not pertain to the claim for service 
connection for bilateral hearing loss.  While these records 
are new, they are most certainly not material, as they do not 
pertain to whether the veteran's bilateral hearing loss 
disability is related to service.  Thus, the additional 
records do not provide an unestablished fact necessary to 
substantiate the claim, nor do they raise a reasonable 
possibility of substantiating the claim.

In summary, with regard to each of the claims as to which 
reopening is requested, the Board concludes that the evidence 
does not relate to an unestablished fact which is necessary 
to substantiate the claims.  38 C.F.R. § 3.156.  The only 
other pertinent evidence received since the prior final 
denials of the claims consists of written statements from the 
veteran.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
the Court noted "[l]ay assertions of medical causation . . . 
cannot suffice to reopen a claim under 38 U.S.C.A. 5108." 

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The veteran not having submitted new and material evidence to 
reopen the previously denied claim of service connection for 
bilateral hearing loss, the appeal is denied. 

The veteran not having submitted new and material evidence to 
reopen the previously denied claim of service connection for 
major depression, the appeal is denied. 

The veteran not having submitted new and material evidence to 
reopen the previously denied claim of service connection for 
lung problems, the appeal is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


